DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 was filed after the mailing date of the Non-Final Rejection on 12/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 6, 10-11, 16, 20, 22-23, 25, 27-28 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A wireless communication method, comprising: determining, by a terminal device, a first feedback manner for feeding back signal quality of multiple transmit beams of a network device, the first feedback manner being different from another feedback manner supported by the terminal device in at least one of: a receiving capability of receive beams or receive beam groups configured for signal quality feedback, or a number of the receive beams or receive beam groups configured for the signal quality feedback; and feeding back, by the terminal device, the signal quality to the network device according to the first feedback manner; wherein the receiving capability of the receive beams or the receive beam groups comprises at least one of a first receiving capability or a second receiving capacity; in the first receiving capability, the same receive beam or the same receive beam group is capable of simultaneously receiving downlink signals sent by multiple transmit beams; and in the second receiving capability, different receive beams or different receive beam are capable of simultaneously receiving downlink signals sent b different transmit beams; wherein the method further comprises: receiving, by the terminal device, first information sent by the network device, wherein the first information is to configure at least one of the following for the terminal device: the receiving capability of the receive beams or receive beam groups configured for the signal quality feedback, the number of the receive beams or receive beam groups configured for the signal quality feedback, or a composition manner of the receive beams or receive beam groups configured for the signal quality feedback, the composition manner being indexed to the number of the receive beams or receive beam. groups configured for the signal quality feedback, wherein determining, by the terminal device, the first feedback manner for feeding back the signal quality of the multiple transmit beams of the network device comprises: determining, by the terminal device, the first feedback manner according to the first ApplicatIon No. 17/3information; wherein a plurality of receive beams or receive beam groups with the first receiving capability correspond to a same antenna panel, a receive beam or receive beam. group with the second receiving capability corresponds to at least one antenna panel, and antenna panels corresponding to a plurality of receive beams or receive beam groups with the second receiving capability are not overlapped. Closest prior art, Moon, discloses A wireless communication method, comprising: determining, by a terminal device, a first feedback manner for feeding back signal quality of multiple transmit beams of a network device, the first feedback manner being different from another feedback manner supported by the terminal device in at least one of: a receiving capability of receive beams or receive beam groups configured for signal quality feedback, or a number of the receive beams or receive beam groups configured for the signal quality feedback; and feeding back, by the terminal device, the signal quality to the network device according to the first feedback manner; wherein the receiving capability of the receive beams or the receive beam groups comprises at least one of a first receiving capability or a second receiving capacity; in the first receiving capability, the same receive beam or the same receive beam group is capable of simultaneously receiving downlink signals sent by multiple transmit beams; and in the second receiving capability, different receive beams or different receive beam are capable of simultaneously receiving downlink signals sent b different transmit beams; wherein the method further comprises: receiving, by the terminal device, first information sent by the network device, wherein the first information is to configure at least one of the following for the terminal device: the receiving capability of the receive beams or receive beam groups configured for the signal quality feedback, the number of the receive beams or receive beam groups configured for the signal quality feedback, or a composition manner of the receive beams or receive beam groups configured for the signal quality feedback, the composition manner being indexed to the number of the receive beams or receive beam. groups configured for the signal quality feedback, wherein determining, by the terminal device, the first feedback manner for feeding back the signal quality of the multiple transmit beams of the network device comprises: determining, by the terminal device, the first feedback manner according to the first ApplicatIon No. 17/3information. However, prior art of record fails to disclose either alone or in combination the details of wherein a plurality of receive beams or receive beam groups with the first receiving capability correspond to a same antenna panel, a receive beam or receive beam. group with the second receiving capability corresponds to at least one antenna panel, and antenna panels corresponding to a plurality of receive beams or receive beam groups with the second receiving capability are not overlapped, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 22-23:
Claims 22-23 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest wherein a plurality of receive beams or receive beam groups with the first receiving capability correspond to a same antenna panel, a receive beam or receive beam. group with the second receiving capability corresponds to at least one antenna panel, and antenna panels corresponding to a plurality of receive beams or receive beam groups with the second receiving capability are not overlapped as recited in claims 6, 11, and 16 for the same reason stated in claim 1 above.
Regarding claims 10 and 25:
Claims 10 and 25 are allowed as being dependent on claim 6.
Regarding claims 27-28:
Claims 27-28 are allowed as being dependent on claim 11.
Regarding claims 20 and 30:
Claims 20 and 30 are allowed as being dependent on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/           Primary Examiner, Art Unit 2633